Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 40, 43-44, 54-56, 65-66 and 77-100 are cancelled.
Claims 39, 41, 42, 45-53, 57-64 and 67-76 are pending and examined in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 39, 41, 42, 45-53, 57-64 and 67-76 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN 101406295 A) (Machine translation) in view of NPL “Edible insects – Future Prospects for food and feed security” (‘FAO’) (from www.fao.org/docrep/018/i3253e/i3253e.pdf).

Regarding claims 39, 41, 42 and 74: Zhao discloses a method of processing silkworm pupa into functional foodstuff comprising fat, carbohydrates, amino acids and proteins, such as chitin (see Zhao abstract; page 1, paragraph 4, claims 1-4 and 9). Moreover, Zhao discloses of using fresh unwashed pupa as raw material and of disinfecting the pupa prior to shearing/juicing (i.e., wet coarse grinding) and fine wet grinding the pupa, and of filtering and drying via spray drying the final product (see Zhao page 2, paragraph 6 to page 3, paragraph 1; page 4, paragraphs 3-6; claims 1 and 2). Zhao further discloses sterilizing (i.e., disinfecting and striping) the pupa prior and following the grinding step (see Zhao page 3, paragraph 1 and 6-7; claims 2-3), and of further drying/low heat storage and/or vacuuming (i.e., sterilizing) the final sprayed dried product (see Zhao page 3, paragraph 1; claims 1 and 2). Zhao discloses of grinding the silkworm pupa into particle size between 5-50µm (see Zhao claim 2) and of further milling the dried product to a size of 20 µm and of filtering (see Zhao page 4, paragraph 6; claim 4). While Zhao fails to disclose processing unwashed insects or adult insects, such as flies and/or worms, FAO discloses consuming insects and nutrient extraction from available adult insects is well known and conventional (see FAO pages xiii-xvi). Given the fact that the nutritional values and chitin contents of adult insects (e.g., worms, flies) are well known (see FAO pages 67-76 and 93-97), it would have been obvious to a skilled artisan to have modified Zhao and to have processed and extract nutrients from  available adult insects, such as flies and/or worms, and thus arrive at the claimed limitations. 
As to the content of solid insect matter particles recited in claim 39: Since the dried insect product comprises only solids from insect (i.e., silkworm pupa), Zhao meets the claimed limitations.
As to the water activity recited in claim 41: Zhao fails to disclose the water activity of the dried product; However, since the process of grinding and drying the insect matter recited in the claims, is the same as the grinding and drying process disclosed in Zhao, it is examiner's position that the water activity recited in claim 41 is inherently present in Zhao. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
As to the method steps recited in claims 39, 45-53, 57-64 and 67-76: Zhao discloses processing silkworm pupa into functional foodstuff comprising the same constituents processed through the same or similar process recited in the claims, it is noted that the recited insect product is limited and defined by process limitations, as such, the patentability of the insect product and not the recited process steps must be established. As set forth in MPEP §2113, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, Zhao discloses processing silkworm pupa into functional foodstuff comprising the same constituents processed through the same or similar process recited in the claims. Moreover, while Zhao discloses of enzymatic hydrolysis of the wet slurry and of heat inactivation of the enzyme prior to drying (see Zhao page 3, paragraph 1; page 4, paragraph 6), which provides hydrolyzed proteins in the final product, the current claims recite heat treatment which clearly provides hydrolyzed proteins. Thus, the insect product in Zhao reasonably appears to be either identical, or similar to the insect product recited in the claims, and thus Zhao meets the claim limitations.
In the alternative, any slight differences in the composition as a result of the recited process steps would have been obvious to one of ordinary skill in the art and well within the ordinary level of skill to have produced.  Modifications to a well-established process that are minor is considered well within the realm of ordinary skill.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAF ZILBERING/Examiner, Art Unit 1792